Case: 14-12004        Date Filed: 09/03/2015      Page: 1 of 42


                                                                                  [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 14-12004
                               ________________________

                      D.C. Docket No. 2:13-cv-00178-WKW-WC

STATE OF ALABAMA,

                                                                        Plaintiff - Appellant,

                                            versus

PCI GAMING AUTHORITY,
BUFORD ROLIN,
STEPHANIE BRYAN,
ROBERT MCGHEE,
DAVID GEHMAN,
sued in their official capacity, et al.,

                                                                     Defendants - Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            ________________________

                                    (September 3, 2015)

Before MARCUS, JILL PRYOR and EBEL, * Circuit Judges.



       *
         Honorable David M. Ebel, United States Circuit Judge for the Tenth Circuit, sitting by
designation.
                Case: 14-12004       Date Filed: 09/03/2015       Page: 2 of 42



JILL PRYOR, Circuit Judge:

       Alabama sued under state and federal law to enjoin gaming at casinos owned

by the Poarch Band of Creek Indians (the “Tribe”) and located on Indian lands

within the state’s borders. 1 As the Tribe itself is unquestionably immune from suit,

Alabama instead named as defendants PCI Gaming Authority (“PCI”), an entity

wholly owned by the Tribe that operates the casinos, and tribal officials in their

official capacity.

       Alabama claims that the gaming at the casinos constitutes a public nuisance

under Alabama law and should be enjoined. It puts forth two novel theories to

explain why its state law applies to the Tribe’s casinos. First, Alabama asserts that

the Secretary of the Interior (the “Secretary”) lacked authority to take land into

trust for the Tribe; therefore, the Tribe’s casinos are not located on Indian lands,

and Alabama may regulate the gaming there. Second, Alabama contends that by

incorporating state laws governing gambling into federal law, 18 U.S.C. § 1166

creates a right of action for a state to sue in federal court to enforce its laws on

Indian lands. The district court rejected these arguments and dismissed the action

on the grounds that the defendants were entitled to tribal immunity on nearly all of

Alabama’s claims and Alabama failed to state a claim for relief. After careful


       1
          Although we are mindful that the terms “Native American” and “American Indian” may
be preferable, we use the term “Indian” throughout this opinion because it is the term used in the
statutes at issue in this appeal and in the parties’ briefs.
                                                2
                Case: 14-12004       Date Filed: 09/03/2015       Page: 3 of 42



consideration of the briefs and the record, and with the benefit of oral argument,

we affirm the district court’s judgment in favor of the defendants.

      I.      FEDERAL REGULATION OF GAMING ON INDIAN LANDS

       Congress passed the Indian Gaming Regulatory Act (“IGRA”), 18 U.S.C.

§§ 1166-68, 25 U.S.C. §§ 2701-21, to address “the rapidly expanding field of

Indian gaming.” Tamiami Partners, Ltd. v. Miccosukee Tribe of Indians (Tamiami

II), 63 F.3d 1030, 1032 (11th Cir. 1995); 2 see also 25 U.S.C. § 2701(1) (explaining

IGRA was enacted because “numerous Indian tribes have become engaged in or

have licensed gaming activities on Indian lands”). IGRA was enacted in response

to the United States Supreme Court’s decision in California v. Cabazon Band of

Mission Indians, 480 U.S. 202 (1987), which held that because Congress had not

regulated Indian gaming, the states lacked authority to regulate gaming on Indian

lands. See Michigan v. Bay Mills Indian Cmty., 134 S. Ct. 2024, 2034 (2014).3

       IGRA regulates gaming that occurs on Indian lands, which include “any

lands title to which is [] held in trust by the United States for the benefit of any

Indian tribe . . . and over which an Indian tribe exercises governmental power.”


       2
         Tamiami, a case involving a contractual dispute over the management of a bingo
gaming facility on Indian lands, came before our Court three times. The first Tamiami opinion is
irrelevant to the issues presently before us. See Tamiami Partners, Ltd. v. Miccosukee Tribe of
Indians, 999 F.2d 503 (11th Cir. 1993).
       3
         The lack of legislation regulating gaming on Indian lands meant that states could not
limit such gaming because “unless and until Congress acts, [] tribes retain their historic
sovereign authority.” Bay Mills, 134 S. Ct. at 2030 (internal quotation marks omitted).
                                                3
                Case: 14-12004        Date Filed: 09/03/2015       Page: 4 of 42



25 U.S.C. § 2703(4)(B). 4 IGRA does not govern gaming that occurs outside of

Indian lands; a state’s authority to regulate such gaming is “capacious.” Bay Mills,
134 S. Ct. at 2034.

       As for gaming on Indian lands, IGRA provides “a comprehensive approach

to the controversial subject of regulating tribal gaming, [and strikes] a careful

balance among federal, state, and tribal interests.” Florida v. Seminole Tribe of

Fla. (Seminole Tribe II), 181 F.3d 1237, 1247 (11th Cir. 1999). 5 IGRA “divides

gaming on Indian lands into three classes—I, II, and III—and provides a different

regulatory scheme for each class.” 6 Seminole Tribe of Fla. v. Florida (Seminole

Tribe I), 517 U.S. 44, 48 (1996). IGRA defines class II gaming to include bingo

and permits the use of “electronic, computer, or other technologic aids” in



       4
         A separate statute, the Indian Reorganization Act (“IRA”), 25 U.S.C. §§ 461-79,
authorizes the Secretary to accept lands into trust for “the purpose of providing land for Indians.”
25 U.S.C. § 465. IRA defines Indians as “persons of Indian descent who are members of any
recognized Indian tribe now under Federal jurisdiction.” Id. § 479.
       5
          In Florida v. Seminole Tribe of Florida, Florida sued the Seminole tribe and its
chairperson, seeking to enjoin the tribe from engaging in unlawful gaming. 181 F.3d at 1239.
Florida filed its lawsuit shortly after the Supreme Court held that a lawsuit in which the Seminole
tribe had sued Florida and its governor under IGRA was barred by the state’s sovereign
immunity. Seminole Tribe of Fla. v. Florida, 517 U.S. 44 (1996). Although the two decisions
were issued by different courts in different cases, they are related because both cases involved
the same parties and dealt with the state’s attempts to regulate gaming on the tribe’s lands.
Because both decisions are central to our analysis in this case and for clarity, we refer to the
Supreme Court’s decision as Seminole Tribe I and ours as Seminole Tribe II.
       6
        Class I gaming, not at issue here, includes “social games solely for prizes of minimal
value or traditional forms of Indian gaming engaged in by individuals as a part of, or in
connection with, tribal ceremonies or celebrations.” 25 U.S.C. § 2703(6). Class I gaming is
“within the exclusive jurisdiction of the Indian tribes.” Id. § 2710(a)(1).
                                                 4
                Case: 14-12004        Date Filed: 09/03/2015       Page: 5 of 42



connection with the game. 25 U.S.C. § 2703(7)(A)(i).7 Class III gaming is “all

forms of gaming that are not class I gaming or class II gaming” and includes slot

machines and other casino games. 25 U.S.C. § 2703(8); Seminole Tribe I, 517
U.S. at 48.

       Under IGRA, the extent to which a tribe may engage in class II or class III

gaming depends on how the state where the Indian lands are located has chosen to

regulate such games in the state as a whole. 8 With respect to class II and class III

gaming, IGRA permits a tribe to conduct each class of gaming only if such gaming

is allowed in some form within the state where the Indian lands are located. 25

U.S.C. § 2710(b)(1), (d)(1) (allowing class II or class III gaming when the state

where the gaming occurs “permits such gaming for any purpose by any person,

organization or entity”). IGRA imposes an additional requirement before a tribe

can conduct class III gaming: the tribe and state must agree to a compact

regulating the gaming, which the Secretary must approve. Id. § 2710(d)(1), (d)(3).

A state must negotiate a tribal-state compact governing class III gaming in good

faith. Id. § 2710(d)(3)(A).


       7
         Class II gaming also includes card games that either “(I) are explicitly authorized by the
laws of the State, or (II) are not explicitly prohibited by the laws of the State and are played at
any location in the State.” 25 U.S.C. § 2703(7)(A)(ii).
       8
         IGRA also requires a tribe to adopt an ordinance or resolution, approved by the
chairperson of the National Indian Gaming Commission, authorizing class II or class III gaming.
25 U.S.C. § 2710(b)(1), (d)(1). The Commission consists of three members and operates within
the Department of the Interior. See id. § 2704.
                                                 5
               Case: 14-12004       Date Filed: 09/03/2015      Page: 6 of 42



       IGRA expressly provides both tribes and states with limited express rights of

action to sue in federal court with respect to tribal-state compacts. If a state fails to

negotiate a tribal-state compact in good faith, a tribe may bring a civil action

against the state in federal court. Id. § 2710(d)(7)(A)(i). But IGRA limits the

remedies available to the tribe in such an action. The tribe may not obtain broad

injunctive relief; the ultimate remedy available is that the Secretary may set forth

the terms under which the tribe may engage in class III gaming on Indian lands

within the state. Id. § 2710(d)(7)(B)(iv), (vii). IGRA also expressly provides

states with a cause of action to sue to enjoin “class III gaming activity located on

Indian lands” that is “conducted in violation of any Tribal-State compact.” Id.

§ 2710(d)(7)(A)(ii). No remedy other than an injunction is provided. See id.

       IGRA authorizes the National Indian Gaming Commission (the “NIGC”) to

regulate gaming on Indian lands. The NIGC is tasked with “monitor[ing] class II

gaming conducted on Indian lands on a continuing basis” and is authorized to

“inspect and examine” the premises where class II gaming occurs. 9 Id.

§ 2706(b)(1), (b)(2). In addition, the NIGC may fine a tribe or close a gaming

facility if it finds a tribe has conducted class III gaming on Indian lands without a

compact. Id. § 2713(a)(1), (b).



       9
          A tribe may be exempt from inspection and examination by the NIGC if the tribe has a
certificate for self-regulation. 25 U.S.C. § 2710(c)(5)
                                               6
                  Case: 14-12004       Date Filed: 09/03/2015      Page: 7 of 42



       In addition to this civil and regulatory scheme governing gaming on Indian

lands, IGRA includes three provisions codified in the criminal code, only one of

which is relevant here. 10 Section 1166, titled “Gambling in Indian country,”

applies to class III gaming conducted in the absence of a tribal-state compact. 18

U.S.C. § 1166(c). This section incorporates “all State laws pertaining to the

licensing, regulation, or prohibition of gambling, including but not limited to

criminal sanctions applicable thereto” into federal law. Id. § 1166(a). These state

laws “shall apply in Indian country in the same manner and to the same extent as

such laws apply elsewhere in the State.”11 Id. Section 1166 makes it a federal

crime to commit an act or omission involving gambling where the conduct “would

be punishable if committed or omitted within the jurisdiction of the State in which

the act or omission occurred,” under the state’s laws “governing the licensing,

regulation, or prohibition of gambling.” Id. § 1166(b). The punishment for this

federal crime is the same as the punishment would be under state law for the state

       10
         The two other provisions criminalize theft from, and theft by officers or employees of,
gaming establishments on Indian lands. See 18 U.S.C. §§ 1167-68.
       11
            “Indian country” is defined as:
       (a) all land within the limits of any Indian reservation under the jurisdiction of the
       United States Government, notwithstanding the issuance of any patent, and,
       including rights-of-way running through the reservation, (b) all dependent Indian
       communities within the borders of the United States whether within the original
       or subsequently acquired territory thereof, and whether within or without the
       limits of a state, and (c) all Indian allotments, the Indian titles to which have not
       been extinguished, including rights-of-way running through the same.
18 U.S.C. § 1151. Lands taken into trust by the Secretary under IRA are considered part of
Indian country. See United States v. John, 437 U.S. 634, 648-50 (1978).
                                                 7
                   Case: 14-12004        Date Filed: 09/03/2015         Page: 8 of 42



crime. The United States has the exclusive jurisdiction to bring criminal

prosecutions for violations of § 1166(b). Id. § 1166(d).

                                II.     FACTUAL BACKGROUND

       The Tribe owns three casinos located within the state of Alabama, all of

which are situated on lands held in trust by the United States for the benefit of the

Tribe.12 At the casinos, there are hundreds of machines that appear to be electronic

bingo games but, Alabama alleges, are actually slot machines. These gaming

devices “play like, look like, sound like, and attract the same class of customers as

acknowledged slot machines,” and nearly identical machines are marketed as slot

machines.13 First Am. Compl. at 6 ¶¶ 17-18 (Doc. 10). 14

       Under IGRA, the Tribe may operate bingo games but not slot machines at

the casinos. Although the Alabama Constitution generally prohibits bingo gaming,

Ala. Const. art. IV, § 65, nonprofit entities and private clubs are permitted to

operate bingo games for prizes or money in some towns and counties for

charitable, educational, or other lawful purposes. See Ala. Const. amends. 386-87,

413, 440, 506, 508, 542, 549-50, 565, 569, 599, 612, 674, 692, 732, 743-44.

       12
         The federal government has recognized the Tribe “as an Indian tribe within the
meaning of Federal law.” Final Determination for Fed. Acknowledgment of the Poarch Band of
Creeks, 49 Fed. Reg. 24,083-01 (June 11, 1984). The lands on which the three casinos are
located were taken into trust for the Tribe in 1984, 1992, and 1995, respectively.
       13
          In reviewing a district court’s order granting a motion to dismiss under Federal Rule of
Civil Procedure 12(b)(6), we must accept as true the complaint’s factual allegations. Hill v.
White, 321 F.3d 1334, 1335 (11th Cir. 2003) (per curiam).
       14
            Citations to “Doc.” herein refer to docket entries in the district court record in this case.
                                                     8
                Case: 14-12004        Date Filed: 09/03/2015       Page: 9 of 42



Because some bingo gaming is allowed under Alabama law and the NIGC

Chairperson approved the Tribe’s ordinance to participate in class II gaming, the

Tribe may operate bingo games at its casinos. The Tribe may not, however,

operate slot machines at its casinos because Alabama prohibits the operation of slot

machines within the state. See, e.g., Ala. Code § 13A-12-27(a)(1) (criminalizing

the possession of slot machines).

       Alabama originally sued PCI as well as thirteen individuals (the “Individual

Defendants”)15 in state court, seeking an injunction and a declaratory judgment on

the ground that the operation of illegal slot machines at the Tribe’s three casinos

constitutes a public nuisance under Alabama law. See Ala. Code § 6-5-121

(authorizing Alabama to bring a lawsuit to abate a public nuisance). After the

defendants removed the action to federal court, Alabama amended its complaint to

add a claim based on the same alleged state law violation (public nuisance) under

IGRA, 18 U.S.C. § 1166.16 Alabama alleged that because the tribe was conducting


       15
          Neither party disputes that all of the Individual Defendants are tribal officers; some
serve as members of the Tribe’s Tribal Council and others as directors of PCI.
       16
           At the time the case was removed, Alabama had asserted only a state law public
nuisance claim. The defendants removed the case pursuant to 28 U.S.C. §§ 1331, 1441, and
1442, asserting that subject matter jurisdiction existed because: (1) federal law completely
preempted Alabama’s state law claim; (2) the case raised “substantial, actually disputed, federal
issues regarding the status of Indian lands held in trust”; and (3) Alabama’s claims “call into
question the validity of federal law(s), regulations, and administrative decisions pertaining to
Indian tribal lands” given that the defendants’ interests “in the Indian tribal lands are derived
from the federal Secretary of the Interior.” Notice of Removal at 1-3 (Doc. 1). Once in federal
court, Alabama did not seek remand but instead amended its complaint to add the IGRA claim;
at that point the amended complaint clearly invoked federal question jurisdiction. We express no
                                                 9
                Case: 14-12004        Date Filed: 09/03/2015        Page: 10 of 42



unauthorized class III gaming, the state could sue under § 1166 to enjoin the

gaming.

       The defendants moved to dismiss the amended complaint under Federal

Rule of Civil Procedure 12(b)(1) and 12(b)(6). The district court granted the

motion, dismissing the amended complaint on the following grounds: (1) lack of

subject matter jurisdiction as to the state law public nuisance claim because IGRA

completely preempts it; 17 (2) lack of subject matter jurisdiction as to all claims

against PCI based on tribal sovereign immunity; (3) lack of subject matter

jurisdiction as to the state law public nuisance claim against the Individual

Defendants based on tribal sovereign immunity; (4) alternatively, failure to state a

claim upon which relief can be granted as to the state law public nuisance claim

because the gaming occurs on Indian lands, where IGRA expressly preempts state

law; and (5) failure to state a claim as to the federal claim because IGRA, through


opinion on whether the defendants properly removed the case because, even if federal question
jurisdiction did not exist at the time of removal, it clearly existed when the district court entered
its judgment. See Caterpillar, Inc. v. Lewis, 519 U.S. 61, 64 (1996) (even if a case was
improperly removed, it “is not fatal to the ensuing adjudication if federal jurisdictional
requirements are met at the time judgment is entered”); see also H&D Tire & Auto.-Hardware,
Inc. v. Pitney Bowes Inc., 227 F.3d 326, 328 (5th Cir. 2000) (“Even if a federal court lacks
jurisdiction at the time of removal and regardless of whether there was an objection to the
removal, the judgment will stand if the court had jurisdiction at the time it entered judgment. If,
however, the court lacked jurisdiction both at the time of removal and judgment, the judgment
cannot stand.” (internal citations omitted)).
       17
          Although the defendants took the position in the district court that IGRA completely
preempts state law, they raise no complete preemption argument on appeal and thus have
abandoned this argument. See Beckwith v. City of Daytona Beach Shores, 58 F.3d 1554, 1564
n.16 (11th Cir. 1995). We therefore do not address this issue.
                                                  10
              Case: 14-12004      Date Filed: 09/03/2015   Page: 11 of 42



§ 1166, does not create a right of action for Alabama to sue tribal officials. This is

Alabama’s appeal.

                           III.   STANDARD OF REVIEW

      We are called upon here to review the district court’s determinations that (1)

PCI was entitled to tribal sovereign immunity on all claims; (2) the Individual

Defendants were entitled to tribal sovereign immunity as to Alabama’s state law

claim but not its claim under IGRA; and (3) Alabama failed to state a claim for

relief. We review each of these rulings de novo. See Seminole Tribe II, 181 F.3d

at 1240-41.

                     IV.    TRIBAL SOVEREIGN IMMUNITY

      We have an obligation to make sure we have jurisdiction to hear this action,

which requires us to first consider whether the defendants enjoy tribal sovereign

immunity from Alabama’s claims. See id. at 1240-41 n.4; Taylor v. Ala.

Intertribal Council Title IV J.T.P.A., 261 F.3d 1032, 1034 (11th Cir. 2001). We

conclude that PCI is entitled to tribal sovereign immunity on all claims against it,

and the Individual Defendants are entitled to tribal sovereign immunity on

Alabama’s state law claim, but not its claim under IGRA.

      “Indian tribes are ‘domestic dependent nations’ that exercise inherent

sovereign authority over their members and territories.” Okla. Tax Comm’n v.

Citizen Band Potawatomi Indian Tribe of Okla., 498 U.S. 505, 509 (1991) (quoting

                                           11
              Case: 14-12004    Date Filed: 09/03/2015   Page: 12 of 42



Cherokee Nation v. Georgia, 30 U.S. (5 Pet.) 1, 17 (1831)). Indian tribes therefore

possess “‘the common-law immunity from suit traditionally enjoyed by sovereign

powers.’” Seminole Tribe II, 181 F.3d at 1241 (quoting Santa Clara Pueblo v.

Martinez, 436 U.S. 49, 58 (1978)). A suit against a tribe is “barred unless the tribe

clearly waived its immunity or Congress expressly abrogated that immunity by

authorizing the suit.” Id. Although the Supreme Court has expressed doubts about

“the wisdom of” tribal immunity, the Court nonetheless has recognized that “the

doctrine of tribal immunity is settled law and controls” unless and until Congress

decides to limit tribal immunity. Kiowa Tribe of Okla. v. Mfg. Techs., Inc., 523
U.S. 751, 756-58 (1998); see also Bay Mills, 134 S. Ct. at 2037 (“[I]t is

fundamentally Congress’s job, not ours, to determine whether or how to limit tribal

immunity.”). Here, the Tribe has not waived its immunity and Congress has not

expressly abrogated it. The question we face is whether PCI and the Individual

Defendants also enjoy tribal immunity.

   A.      PCI

        Alabama argues that PCI does not share in the Tribe’s immunity because

PCI is a business entity separate from the Tribe that engages in commercial, not




                                         12
              Case: 14-12004       Date Filed: 09/03/2015      Page: 13 of 42



governing, activities. We conclude that PCI shares in the Tribe’s immunity

because it operates as an arm of the Tribe.18

       First, the Supreme Court has not “drawn a distinction between governmental

and commercial activities of a tribe” when deciding whether there is tribal

immunity from suit. Kiowa Tribe, 523 U.S. at 754-55. Second, we agree with our

sister circuits that have concluded that an entity that functions as an arm of a tribe

shares in the tribe’s immunity. See Allen v. Gold Country Casino, 464 F.3d 1044,

1046 (9th Cir. 2006) (“When the tribe establishes an entity to conduct certain

activities, the entity is immune if it functions as an arm of the tribe.”); Ninigret

Dev. Corp. v. Narragansett Indian Wetuomuck Hous. Auth., 207 F.3d 21, 29 (1st

Cir. 2000) (“The Authority, as an arm of the Tribe, enjoys the full extent of the

Tribe’s sovereign immunity.”); Hagen v. Sisseton-Wahpeton Cmty. Coll., 205 F.3d
1040, 1043 (8th Cir. 2000) (holding that entity that “serves as an arm of the tribe

. . . is thus entitled to tribal sovereign immunity”). Because Alabama does not

dispute that PCI operates as an arm of the Tribe, PCI shares the Tribe’s immunity.




       18
          The parties disagree about whether we held in Freemanville Water System, Inc. v.
Poarch Band of Creek Indians that PCI shares in the Tribe’s immunity. 563 F.3d 1205 (11th Cir.
2009). In Freemanville, we decided that the Tribe and PCI enjoyed immunity from a claim that
the Tribe’s planned construction of a water system violated federal law. In reaching that
conclusion, we did not address whether PCI shares in the Tribe’s immunity because the parties
agreed that PCI shared in whatever immunity the Tribe enjoyed. Id. at 1207 n.1. As the question
of whether PCI shares in the Tribe’s immunity was not before us in Freemanville, here we
address the issue for the first time.
                                              13
                Case: 14-12004   Date Filed: 09/03/2015    Page: 14 of 42



   B.      Individual Defendants

           1.     Immunity as to IGRA Claim

        We now turn to whether the Individual Defendants, individuals sued in their

official capacity, enjoy immunity from Alabama’s IGRA claim. We hold that they

do not. Because Alabama alleges that the Individual Defendants are committing

ongoing violations of IGRA, a federal law, and seeks declaratory and injunctive

relief to stop the violations, the officials are not entitled to immunity.

        In Ex parte Young, the Supreme Court recognized an exception to sovereign

immunity in lawsuits against state officials for prospective declaratory or

injunctive relief to stop ongoing violations of federal law. 209 U.S. 123, 155-56

(1908). Under the legal fiction established in Ex Parte Young, when a state official

violates federal law, he is stripped of his official or representative character and no

longer immune from suit. Id. at 159-60. “An allegation of an ongoing violation of

federal law where the requested relief is prospective is ordinarily sufficient to

invoke the Young fiction,” such that the state officer is not immune from suit.

Idaho v. Couer d’Alene Tribe of Idaho, 521 U.S. 261, 281 (1997).

        We previously have extended the Ex parte Young doctrine to tribal officials.

Although tribal officials are generally entitled to immunity for acts taken in their

official capacity and within the scope of their authority, “they are subject to suit

under the doctrine of Ex parte Young when they act beyond their authority” by

                                           14
               Case: 14-12004       Date Filed: 09/03/2015       Page: 15 of 42



violating a federal statute. Tamiami Partners, Ltd. v. Miccosukee Tribe of Indians

(Tamiami III), 177 F.3d 1212, 1225 (11th Cir. 1999). Because Alabama alleges

that the Individual Defendants are engaged in ongoing conduct that violates federal

law, the Individual Defendants are not entitled to immunity. 19

       In an attempt to avoid the application of Ex parte Young, the Individual

Defendants argue that the “Supreme Court [in Seminole Tribe I] held that the Ex

parte Young theory is not available in IGRA enforcement actions between tribes

and states.” Appellees’ Br. at 52. We disagree. The Supreme Court’s decision in

Seminole Tribe I addressed only whether Ex parte Young permitted a state official

to be sued under the provision of IGRA that gives a tribe an express cause of

action to sue to compel a state to negotiate in good faith a tribal-state compact

governing class III gaming based on the limited remedial scheme available to a

tribe to vindicate this right. See 517 U.S. at 47. Seminole Tribe I neither addressed

nor decided whether state and tribal officials are immune from other IGRA-based


       19
           Several other circuits similarly have held that the Ex parte Young doctrine applies to
make tribal officials subject to suit to enjoin ongoing violations of the Constitution or federal
law. See Crowe & Dunlevy, P.C. v. Stidham, 640 F.3d 1140, 1154 (10th Cir. 2011)
(“recognizing Ex parte Young as an exception not just to state sovereign immunity but also to
tribal sovereign immunity”); Vann v. Kempthorne, 534 F.3d 741, 750 (D.C. Cir. 2008) (“Faced
with allegations of ongoing constitutional and treaty violations, and a prospective request for
injunctive relief, officers of the Cherokee Nation cannot seek shelter in the tribe’s sovereign
immunity”); Burlington N.& Santa Fe Ry. Co. v. Vaughn, 509 F.3d 1085, 1092 (9th Cir. 2007)
(explaining that the Ex parte Young doctrine “has been extended to tribal officials sued in their
official capacity”); N. States Power Co. v. Prairie Island Mdewakanton Sioux Indian Cmty., 991
F.2d 458, 460 (8th Cir. 1993) (“Ex parte Young applies to the sovereign immunity of Indian
tribes, just as it does to state sovereign immunity.”).
                                               15
             Case: 14-12004     Date Filed: 09/03/2015    Page: 16 of 42



claims to enforce rights for which the statute does not set forth such a detailed,

limited remedial scheme.

      In Seminole Tribe I, the tribe sued the governor of Florida in his official

capacity, as well as the state of Florida, seeking injunctive relief after the governor

refused to negotiate a tribal-state compact governing class III gaming. Id. at 51-52.

The Supreme Court held that the Eleventh Amendment barred the suit against

Florida and that the governor also enjoyed immunity. The Ex parte Young doctrine

did not apply to the tribe’s claim against the governor for failing to negotiate a

compact in good faith because “Congress has prescribed a detailed remedial

scheme for the enforcement against a State of a statutorily created right.” Id. at 72,

74. Under this detailed scheme, a tribe has only a “modest” remedy when a state

fails to negotiate a compact in good faith:

      [T]he only remedy prescribed is an order directing the State and the
      Indian tribe to conclude a compact within 60 days. And if the parties
      disregard the court’s order and fail to conclude a compact within the
      60–day period, the only sanction is that each party then must submit a
      proposed compact to a mediator who selects the one which best
      embodies the terms of the Act. Finally, if the State fails to accept the
      compact selected by the mediator, the only sanction against it is that
      the mediator shall notify the Secretary of the Interior who then must
      prescribe regulations governing class III gaming on the tribal lands at
      issue.

Id. at 74-75 (construing 25 U.S.C. § 2710(d)(7)). The Supreme Court explained

that applying the Ex parte Young doctrine—which would permit a tribe to sue a


                                          16
             Case: 14-12004     Date Filed: 09/03/2015    Page: 17 of 42



state official for broad injunctive relief to compel negotiations—would be

inconsistent with and undermine the limited remedy IGRA sets forth. Id. at 75

(“[I]t is difficult to see why an Indian tribe would suffer through the intricate

scheme of § 2710(d)(7) when more complete and more immediate relief would be

available under Ex parte Young.”).

      The Supreme Court did not address the argument that the Individual

Defendants raise here: whether the Ex parte Young doctrine applies when a state

sues a tribal official under 18 U.S.C. § 1166 seeking to enjoin class III gaming.

Reviewing this issue of first impression, we hold that the Ex parte Young doctrine

applies to a claim under § 1166. In Seminole Tribe I, the Supreme Court

recognized an exception to Ex parte Young that applies when a federal statute

contains a detailed remedial scheme. Id. at 74-75; see also Vann v. Kempthorne,

534 F.3d 741, 755 (D.C. Cir. 2008) (explaining that the Seminole Tribe I exception

applies only “if we can discern an intent to displace Ex parte Young suits through

the establishment of a more limited remedial regime”). As described in more

detail in Section V, infra, in § 1166 Congress created no remedy for a state to

enforce directly its gaming laws on Indian lands, much less a detailed remedial

scheme. In the absence of such a remedial regime, we cannot conclude that

Congress intended § 1166 to displace Ex parte Young.




                                          17
               Case: 14-12004     Date Filed: 09/03/2015    Page: 18 of 42



          2.     Immunity as to State Law Claim

       We now address whether tribal immunity bars Alabama’s state law nuisance

claim brought against the Individual Defendants in their official capacity. First we

consider whether the Individual Defendants enjoy immunity from Alabama’s state

law claim. We then turn to Alabama’s argument that the Individual Defendants

waived their immunity from the state law claim when they removed the case to

federal court.

                    a.     Scope of Immunity

      Federal courts have long recognized that state officials are immune from

state law claims brought against them in their official capacity because the Ex

parte Young doctrine does not reach such claims. See Nat’l Ass’n of Bds. of

Pharmacy v. Bd. of Regents of the Univ. Sys. of Ga., 633 F.3d 1297, 1305 n.15

(11th Cir. 2011). The Supreme Court has explained that the rationale for the Ex

parte Young doctrine “rests on the need to promote the vindication of federal

rights,” but in a case alleging that a state official has violated state law, this federal

interest “disappears.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

105-06 (1984). State officials are immune from suit in federal court for claims

arising under state law because “it is difficult to think of a greater intrusion on state

sovereignty than when a federal court instructs state officials on how to conform

their conduct to state law.” Id. at 106.

                                            18
              Case: 14-12004     Date Filed: 09/03/2015    Page: 19 of 42



      The immunity tribal officials enjoy from state law claims brought in federal

court is narrower than the immunity of state officials from such claims, however.

Specifically, tribal officials may be subject to suit in federal court for violations of

state law under the fiction of Ex parte Young when their conduct occurs outside of

Indian lands. See Bay Mills, 134 S. Ct. at 2034-35. In Bay Mills, the Supreme

Court held that a tribe enjoyed immunity from suit by a state to enjoin alleged

illegal gaming occurring at a casino that was not on Indian lands. However, the

state had other remedies and could sue “tribal officials . . . (rather than the Tribe

itself) seeking an injunction for, say, gambling without a license [under state law].”

Id. at 2035 (emphasis added). This is because “a State, on its own lands, has many

other powers over tribal gaming that it does not possess (absent consent) in Indian

territory”; when not on Indian lands, members of a tribe, including tribal officials,

“are subject to any generally applicable state law.” Id. at 2034-35. And tribal

officials are not immune from a state law claim seeking to enjoin gaming because

“analogizing to Ex parte Young, tribal immunity does not bar such a suit for

injunctive relief against individuals, including tribal officers, responsible for

unlawful conduct” under state law that occurs off Indian lands. Id. at 2035

(internal citation omitted).

      Alabama acknowledges that the Individual Defendants enjoy immunity from

its state law claim if the casinos are located on Indian lands. While conceding that

                                           19
             Case: 14-12004     Date Filed: 09/03/2015    Page: 20 of 42



the Secretary took the lands where the casinos are located into trust for the Tribe,

Alabama argues that under the Supreme Court’s decision in Carcieri v. Salazar,

555 U.S. 379 (2009), the Tribe’s casinos are not located on Indian lands because

the Secretary lacked authority to take land into trust on behalf of the Tribe under

IRA. We reject this argument because Alabama cannot raise a collateral challenge

to the Secretary’s authority to take lands into trust (and consequently, the status of

the Tribe’s lands) in this lawsuit. We therefore conclude that the Individual

Defendants are entitled to immunity on Alabama’s state law claim.

      In Carcieri, the Secretary decided to take a parcel of land into trust for the

Narragansett Indian tribe. Rhode Island appealed the decision to the Interior Board

of Indian Appeals, which upheld the Secretary’s decision. Rhode Island then

sought review of the agency action in federal court under the Administrative

Procedure Act (“APA”), 5 U.S.C. § 702. The Supreme Court was presented with

the question of whether IRA authorized the Secretary to take lands into trust on

behalf of the Narragansett tribe, which had not been federally recognized when

IRA was enacted in 1934. As described above, IRA authorized the Secretary to

take lands into trust “for the purpose of providing land for Indians,” defining

Indians as “persons of Indian descent who are members of any recognized Indian

tribe now under Federal jurisdiction.” 25 U.S.C. §§ 465, 479. Because “the term

‘now under federal jurisdiction’ in § 479 unambiguously refer[red] to those tribes

                                          20
               Case: 14-12004       Date Filed: 09/03/2015       Page: 21 of 42



that were under the federal jurisdiction of the United States when [] IRA was

enacted in 1934,” the Supreme Court held the Secretary lacked authority to take

land into trust for a tribe that was not under federal jurisdiction in 1934. 555 U.S.

at 395-96.

        But the Supreme Court’s decision in Carcieri holding that the Secretary

lacked authority to take land into trust for the Narragansett tribe in a lawsuit

against the Secretary raising a timely APA claim does not mean that Alabama may

collaterally attack the Secretary’s authority to take lands into trust for the Tribe in

this case. Unlike Rhode Island in Carcieri, Alabama has not brought an APA

claim against the Secretary. Because Carcieri involved a timely challenge under

the APA, the Supreme Court did not address whether the Secretary’s authority to

take land into trust may be reviewed outside an APA action.20

       The proper vehicle for Alabama to challenge the Secretary’s decisions to

take land into trust for the Tribe is an APA claim. See Match-E-Be-Nash-She-Wish

Band of Pottawatomi Indians v. Patchak, 132 S. Ct. 2199, 2208 (2012)

(characterizing a challenge to the Secretary’s land-into-trust decision as a “garden-

variety APA claim”). We hold that Alabama cannot raise in this lawsuit a

collateral challenge to the Secretary’s authority to take the lands at issue into trust.


       20
          The Supreme Court explained that its decision did not address the status of lands the
Secretary had previously taken into trust for the Narragansett tribe. Carcieri, 555 U.S. at 385
n.3.
                                               21
             Case: 14-12004     Date Filed: 09/03/2015    Page: 22 of 42



      We find persuasive the opinion of the Ninth Circuit sitting en banc, which

recently held that California could not raise a collateral attack—that is, make a

challenge outside an APA claim—to the Secretary’s authority to take lands into

trust for an Indian tribe. Big Lagoon Rancheria v. California, 789 F.3d 947 (9th

Cir. 2015) (en banc). In Big Lagoon, a tribe sued California contending that the

state had failed to negotiate in good faith a tribal-state compact governing class III

gaming. Id. at 952. California argued, based on Carcieri, that it had no obligation

to negotiate a compact because the tribe was not under federal jurisdiction as of

1934; thus, the tribe’s casinos were not located on Indian lands. Id. The Ninth

Circuit rejected California’s reliance on Carcieri, which did not “address whether

the [Secretary’s] entrustment decisions can be challenged outside an action brought

under the APA or outside the statute of limitations for APA actions.” Id. at 953.

The Ninth Circuit explained that California raised “a belated collateral attack” on

the Secretary’s decision to take land into trust, which could only be reviewed under

“a petition for review pursuant to the APA.” Id.

      Perhaps tacitly recognizing that we can review the Secretary’s authority to

take lands into trust only under the APA, Alabama argues the district court should

have permitted it to amend its complaint to add the Secretary as a party and assert

an APA claim. Even assuming, arguendo, that Alabama properly sought leave

from the district court to amend its complaint to add an APA claim against the

                                          22
               Case: 14-12004       Date Filed: 09/03/2015      Page: 23 of 42



Secretary, 21 we cannot say that the district court abused its discretion when it

denied Alabama the opportunity to amend its complaint because amendment would

have been futile. See Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1263-64 (11th

Cir. 2004) (no abuse of discretion in denying leave to amend when amendment

would have been futile).

       A six-year general statute of limitations applies to APA claims brought

against the United States; the statute begins to run when the agency issues the final

action that gives rise to the claim. See 28 U.S.C. § 2401(a) (“[E]very civil action

commenced against the United States shall be barred unless the complaint is filed

within six years after the right of action first accrues.”); U.S. Steel Corp. v. Astrue,

495 F.3d 1272, 1280 (11th Cir. 2007). Because the Secretary accepted the lands at

issue into trust for the Tribe in 1984, 1992, and 1995, the statute of limitations to

challenge those decisions had run by 1991, 1999, and 2002, respectively.

       Alabama attempts to skirt the time bar by invoking an exception to the

APA’s statute of limitations for as-applied challenges. We have allowed an

untimely challenge to a regulation on which an agency relies in taking final agency

action on the ground that the regulation was outside the agency’s statutory

authority. See Legal Envtl. Assistance Found., Inc. v. EPA, 118 F.3d 1467, 1472-


       21
          Alabama never filed a motion to amend its complaint to add the Secretary as a party or
to add an APA claim in the district court, but it did request such leave in its response to the
United States’s amicus brief in the district court.
                                               23
                Case: 14-12004   Date Filed: 09/03/2015   Page: 24 of 42



73 (11th Cir. 1997) (citing NLRB Union v. Fed. Labor Relations Auth., 834 F.2d
191, 194-97 (D.C. Cir. 1987)). But we are unpersuaded that the exception applies

in this case.

       The exception gives a party ultimately affected by a rule “an opportunity to

question [the rule’s] validity” when the party could not have brought a timely

challenge. NLRB Union, 834 F.2d at 196 (internal quotation marks omitted).

Alabama does not argue it was unaware that the Secretary was taking land into

trust for the Tribe; indeed, record evidence confirms that Alabama was given

notice when the Secretary took the lands into trust. Because Alabama could have

brought a timely APA challenge, we will not carve out an exception to the six-year

statute of limitations. See Big Lagoon Rancheria, 789 F.3d at 954 n.6 (rejecting,

based on evidence showing that California had previously acknowledged that the

Secretary had taken the land at issue into trust, the argument that the state should

be permitted to raise an untimely challenge to the Secretary’s land-into-trust

decision).

       We are in no position, given the procedural posture of this case, to disturb

the Secretary’s long-ago decisions to take the lands in question into trust—

decisions which Alabama could have but chose not to challenge at the time. As the

district court found, the deeds to the lands on which the casinos sit demonstrate the

United States holds title in trust for the benefit of the Tribe. Because the lands at

                                          24
              Case: 14-12004       Date Filed: 09/03/2015      Page: 25 of 42



issue are properly considered “Indian lands,” the Individual Defendants are

immune from Alabama’s state law claim. 22

                     b. Waiver of Immunity

       Alabama argues in the alternative that the Individual Defendants waived

their immunity from the state law claim by removing the case to federal court.

Alabama’s argument rests on the assumption that the Individual Defendants enjoy

immunity from the state law claim in federal court but not in state court. The sole

case on which Alabama relies addresses state officials’ immunity from state law

claims in state court, not tribal officials’ immunity from state law claims in state

court. See Ala. Dep’t of Transp. v. Harbert Int’l, Inc., 990 So. 2d 831, 840 (Ala.

2008), abrogated in part by Ex parte Moulton, 116 So. 3d 1119 (Ala. 2013). State

law cannot limit the Individual Defendants’ immunity because “tribal immunity is

a matter of federal law and is not subject to diminution by the States.” Bay Mills,
134 S. Ct. at 2031 (internal quotation marks omitted); see also Contour Spa at the

Hard Rock, Inc. v. Seminole Tribe of Fla., 692 F.3d 1200, 1206 (11th Cir. 2012)

(explaining that a tribe’s sovereign immunity “is not the same thing as a state’s

Eleventh Amendment immunity” because tribes are more akin to foreign

sovereigns). Because the premise of Alabama’s argument—that the Individual


       22
            Because the Individual Defendants enjoy immunity from Alabama’s state law claim,
we need not reach whether the state law claim is preempted. In any event, Alabama concedes
that its state law claim is preempted if the casinos are located on Indian lands.
                                              25
             Case: 14-12004      Date Filed: 09/03/2015    Page: 26 of 42



Defendants were not immune from the state law claim in state court—does not

hold up, Alabama’s waiver argument fails.

      In summary, PCI is entitled to tribal sovereign immunity as to all of

Alabama’s claims; thus, the district court properly dismissed all claims against

PCI. The Individual Defendants are entitled to tribal sovereign immunity on

Alabama’s state law claim but not its federal law claim under IGRA.

                     V.     RIGHT OF ACTION UNDER § 1166

      Because tribal sovereign immunity does not bar Alabama from bringing a

federal claim against Individual Defendants under IGRA to enjoin alleged illegal

class III gaming activities at the casinos, we now consider the Individual

Defendants’ argument that Alabama failed to state a claim for relief on the ground

that 18 U.S.C. § 1166 provides Alabama with no right of action. Alabama argues

that § 1166 gives states a right of action to bring federal claims against tribal

officials who violate state gambling laws.

      The Supreme Court has suggested in dicta that a state cannot sue under

§ 1166: “[I]f a tribe opens a casino on Indian lands before negotiating a compact,

the surrounding State cannot sue; only the Federal Government can enforce the

law.” Bay Mills, 134 S. Ct. at 2034 n.6 (citing 18 U.S.C. § 1166(d)). Similarly, in

dicta in Seminole Tribe II, we expressed “some doubt about whether [§ 1166]

would permit a state to bring an action in federal court seeking state-law injunctive

                                           26
               Case: 14-12004     Date Filed: 09/03/2015    Page: 27 of 42



relief against a tribe for violating state gambling laws.” 181 F.3d at 1246 n.13.

With this question of first impression now squarely before us, we hold that § 1166

does not provide states with either an express or implied right of action to sue tribal

officials to enjoin unlawful gaming on Indian lands.

        It is well established that the mere “fact that a federal statute has been

violated and some person harmed does not automatically give rise to a private

cause of action in favor of that person.” Cannon v. Univ. of Chicago, 441 U.S.
677, 688 (1979). A statute may, but does not necessarily, create a cause of action

either expressly or by implication. See Transamerica Mortg. Advisors, Inc. v.

Lewis, 444 U.S. 11, 15 (1979). “The question of the existence of a statutory cause

of action is, of course, one of statutory construction.” Touche Ross & Co. v.

Redington, 442 U.S. 560, 568 (1979).

   A.      Express Right of Action

        We begin with the question whether § 1166(a) provides a state with an

express cause of action to sue tribal officials. To determine whether a statute

provides an express right of action, we look for an “express provision granting [] a

federal cause of action to enforce the provisions of that act.” Smith v. Russellville

Prod. Credit Ass’n, 777 F.2d 1544, 1547 (11th Cir. 1985).

        Under § 1166(a), with respect to class III gaming conducted without a tribal-

state compact, “all State laws pertaining to the licensing, regulation, or prohibition

                                            27
                Case: 14-12004        Date Filed: 09/03/2015        Page: 28 of 42



of gambling . . . shall apply in Indian country in the same manner and to the same

extent as such laws apply elsewhere in the State.” 18 U.S.C. § 1166(a). Although

§ 1166(a) contemplates that for purposes of federal law, state laws pertaining to

class III gaming shall apply in Indian country as they do in the rest of the state,

§ 1166 lacks any language explicitly creating a federal cause of action for a state to

sue to enforce its laws. 23 Accordingly, we hold that § 1166 does not create an

express right of action.

   B.        Implied Right of Action

        We turn now to the more difficult question, whether § 1166 creates an

implied right of action for a state to sue tribal officials to enjoin violations of state

gaming laws occurring on Indian lands. After considering our law governing

implied rights of action, which requires clear evidence of congressional intent; our

prior decision in Seminole II; and the statutory text, structure, and legislative

history of IGRA, we hold that § 1166 does not create an implied right of action for

states to sue tribal officials to enforce state gambling laws.



        23
             For examples of language Congress has used in expressly creating a right of action, see
15 U.S.C. § 15(a) (“[A]ny person who shall be injured . . . by reason of anything forbidden in the
antitrust laws may sue therefor in any district court of the United States . . . .”); 18 U.S.C.
§ 2520(a) (“[A]ny person whose wire, oral, or electronic communication is intercepted . . . may
in a civil action recover . . . .”); 29 U.S.C. § 1132(a)(1)(B) (“A civil action may be brought. . .
by a participant or beneficiary . . . to recover benefits due to him under the terms of his plan
. . . .”); 42 U.S.C. § 1983 (“Every person who, under color of any statute . . . subjects . . any
citizen of the United States . . . to the deprivation of any rights . . . shall be liable to the party
injured in an action at law . . . .”).
                                                 28
             Case: 14-12004      Date Filed: 09/03/2015    Page: 29 of 42



             1.     Congressional Intent

      In determining whether a statute gives rise to an implied right of action,

“‘[t]he judicial task is to interpret the statute Congress has passed to determine

whether it displays an intent to create not just a private right but also a private

remedy.’” Love v. Delta Air Lines, 310 F.3d 1347, 1352 (11th Cir. 2002) (quoting

Alexander v. Sandoval, 532 U.S. 275, 286 (2001)). In the absence of congressional

intent to create an implied right of action, “‘a cause of action does not exist[,] and

courts may not create one, no matter how desirable that might be as a policy

matter, or how compatible with the statute.’” Id. (quoting Sandoval, 532 U.S. at

286-87). “There must be clear evidence of Congress’s intent to create a cause of

action.” McDonald v. S. Farm Bureau Life Ins. Co., 291 F.3d 718, 723 (11th Cir.

2002) (internal quotation marks omitted).

      To determine whether Congress intended to create an implied right of action,

“[f]irst and foremost, we look to the statutory text for ‘rights-creating’ language.”

Love, 310 F.3d at 1352 (quoting Sandoval, 532 U.S. at 288); see also Armstrong v.

Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1387 (2015) (explaining that there

was no implied right of action when a statute “lack[ed] the sort of rights-creating

language needed to imply a private right of action”). Rights-creating language

“explicitly confer[s] a right directly on a class of persons that include[s] the

plaintiff in the case.” Cannon, 441 U.S. at 690 n.13. Rights-creating language

                                           29
                Case: 14-12004   Date Filed: 09/03/2015    Page: 30 of 42



does “more than create a generalized duty for the public benefit, states more than

declarative language, and focuses more than just ‘on the person regulated.’” Shotz

v. City of Plantation, 344 F.3d 1161, 1167 (11th Cir. 2003) (quoting Sandoval, 532
U.S. at 289).

      “Second, we examine the statutory structure within which the provision in

question is embedded.” Love, 310 F.3d at 1353. In considering the statutory

scheme, we keep in mind the “cardinal principle” that “a statute ought, upon the

whole, to be so construed that, if it can be prevented, no clause, sentence, or word

shall be superfluous, void, or insignificant.” TRW Inc. v. Andrews, 534 U.S. 19, 31

(2001) (internal quotation marks omitted). Additionally, we have explained that

when the “statutory structure provides a discernible enforcement mechanism . . .

we ought not imply a private right of action.” Love, 310 F.3d at 1353. In other

words, “the express provision of one method of enforcing a substantive rule

suggests that Congress intended to preclude others.” Sandoval, 532 U.S. at 290;

see also Animal Legal Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206, 1217

(11th Cir. 2015) (“Where Congress knows how to say something but chooses not

to, its silence is controlling.” (internal quotation marks omitted)).

      Third, we look to “legislative history and context within which a statute was

passed.” Love, 310 F.3d at 1353. We consider legislative history “if—and only

if—statutory text and structure have not conclusively resolved whether a [] right of

                                           30
               Case: 14-12004        Date Filed: 09/03/2015       Page: 31 of 42



action should be implied.” Id. Moreover, we view legislative history suggesting

the existence of an implied right of action “with a skeptical eye.” Id.

               2.      Our Seminole Tribe II Decision

       In Seminole Tribe II, we held that the provision of IGRA requiring a tribal-

state compact for a tribe to engage in class III gaming, 25 U.S.C. § 2710(d)(1)(C),

created no implied right of action for a state to sue a tribal official to enjoin class

III gaming occurring without a compact. 24 181 F.3d at 1246. We explained that

neither the statutory scheme of IGRA nor IGRA’s legislative history provides

evidence that Congress intended to create such an implied right of action. Id. at

1247-49. While Florida argued in Seminole Tribe II that through § 1166 the tribe

had committed “federal crimes by violating [Florida’s] state-law ban on slot

machines, which applies to the Tribe’s lands for purposes of federal law,” the state

did “not contend that [§ 1166] implicitly provide[d] it with a right of action.” Id. at

1240, 1247. In other words, the question whether § 1166 created an implied right

of action was not before us in Seminole Tribe II.


       24
           We framed the issue as whether a state had a “private right of action” to sue a tribal
official. Seminole Tribe II, 181 F.3d at 1250. Because a state is a public rather than a private
actor, we acknowledge that the label of a “private” right of action may not be wholly accurate.
Here, however, no party has argued that we should use a different framework to analyze when a
state, as opposed to a private party, has an implied right of action. In any event, we note that we
have in the past employed the same analysis when deciding whether a state or a private party has
an implied right of action. Compare id. at 1246-47 (considering whether a state has an implied
right of action) and Fla. Dep’t. of Bus. Regulation v. Zachy’s Wine & Liquor, Inc., 125 F.3d
1399, 1402-03 (11th Cir. 1997) (same) with McDonald, 291 F.3d at 726 (considering whether an
individual has an implied right of action).
                                                31
             Case: 14-12004     Date Filed: 09/03/2015    Page: 32 of 42



      Although we did not address in Seminole Tribe II whether § 1166 gives rise

to an implied right of action, our discussion of IGRA’s statutory scheme and

legislative history nevertheless applies to our analysis of the issue in this case. We

explained in Seminole Tribe II that because Congress provided a “multitude of

express remedies” in IGRA, we would not read into IGRA an additional implied

right of action. Id. at 1248-49. We also described how IGRA’s legislative history

showed that Congress carefully balanced federal, state, and tribal interests,

ultimately limiting the application of state laws on tribal lands. Id. at 1247 (citing

S. Rep. No. 100-446, at 5-6 (1988), reprinted in 1988 U.S.C.C.A.N. 3071, 3074-

76). Recognizing an implied right of action under IGRA, we said, would “upset

the carefully-struck congressional balance of federal, state, and tribal interests and

objectives.” Id. at 1248. With these principles in mind, we consider whether

Congress intended to create an implied right of action in § 1166.

             3.     Analysis of 18 U.S.C. § 1166(a)

      In § 1166(a), Congress did not intend to create an implied right of action that

would give states the right to sue to enjoin class III gambling even if such

gambling was a nuisance that could be enjoined under state law. We reach this

conclusion after considering the text of § 1166 and the structure and legislative

history of IGRA. See Love, 310 F.3d at 1352-53.




                                          32
               Case: 14-12004        Date Filed: 09/03/2015       Page: 33 of 42



                      a.      Rights-Creating Language

       We begin by looking to the text of § 1166(a) for rights-creating language.

Section 1166(a) states:

       Subject to subsection (c), for purposes of Federal law, all State laws
       pertaining to the licensing, regulation, or prohibition of gambling,
       including but not limited to criminal sanctions applicable thereto, shall
       apply in Indian country in the same manner and to the same extent as
       such laws apply elsewhere in the State. 25

The plain language of § 1166(a) has the effect of incorporating state laws

pertaining to the licensing, regulation, or prohibition of gambling into federal law

such that those state laws extend into Indian country, where they did not previously

reach. Congress clearly expressed that the laws that were incorporated included,

but were not limited to, state criminal laws. Although § 1166(a) extends the reach

of state law, it does not correspondingly extend a state’s power to enforce state law

in Indian country because § 1166 does not contain rights-creating language.

       The Supreme Court has held that statutes decreeing that “[n]o person . . .

shall . . . be subjected to discrimination, ” Cannon, 441 U.S. at 681, 690 (citing 42

U.S.C. § 2000d), and that “no person shall be denied the right to vote,” Allen v.

State Bd. of Elections, 393 U.S. 544, 555-57 (1969) (citing 42 U.S.C. § 1973c,

(current version at 52 U.S.C. § 10304(a))), contained rights-creating language. See

also Shotz, 344 F.3d at 1167 (concluding that a statute stating that “[n]o person

       25
           Subsection (c) specifies that § 1166 applies only to class III gaming conducted outside
a tribal-state compact.
                                                33
             Case: 14-12004     Date Filed: 09/03/2015    Page: 34 of 42



shall discriminate against any individual because such individual has opposed any

act or practice made unlawful by this chapter” contained rights-creating language

(citing 42 U.S.C. § 12203(a)). In contrast, a statute that merely describes how the

federal government will effectuate or enforce rights does not contain rights-

creating language. See Sandoval, 532 U.S. at 288-89 (holding that a statute, which

did not focus on “the individuals who will ultimately benefit from [its] protection”

and instead described how rights created in other provisions will be effectuated,

did not contain rights-creating language).

      Section 1166(a) contains no language conferring rights on states or any other

potential plaintiff who would have a claim under state law. Unlike statutes that

contain rights-creating language, § 1166 does not identify a class of persons or

entities protected under the statute. Although § 1166(a) states that “all State laws .

. . shall apply in Indian country in the same manner . . . as such laws apply

elsewhere in the State,” this language does not indicate that Congress intended the

states to be beneficiaries under the statute. The plain language shows that the

focus of § 1166(a) is on “State laws,” not the states themselves. Where, as here,

the focus of a statute is “removed from the individuals who will ultimately benefit

from [its] protection,” the statute does not contain rights-creating language. See

Sandoval, 532 U.S at 289.




                                          34
             Case: 14-12004     Date Filed: 09/03/2015    Page: 35 of 42



                    b.    Statutory Structure

      The statutory structure of § 1166 supports our conclusion that the text of

§ 1166(a) does not reflect congressional intent to create an implied right of action.

To the contrary, the structure of § 1166 undercuts Alabama’s argument that

subsection (a) incorporates all remedies available under state law into federal law.

The structure of IGRA as a whole also belies congressional intent to create an

implied right of action under § 1166(a) for states to sue to enjoin unlawful gaming

because IGRA expressly prescribes other remedies applicable when a tribe

conducts class III gaming without a tribal-state compact.

                          (i)    Section 1166

      As discussed above, § 1166(a) provides that in the absence of a tribal-state

compact, all state laws (whether criminal, civil, or regulatory) pertaining to

gambling are incorporated into federal law so that state laws prohibiting class III

gaming apply on Indian lands. But § 1166(a) does not address how these state

laws are to be enforced. Read in its entirety, § 1166 supports our conclusion that

Congress did not intend silently to create an implied right of action for states to sue

to enjoin gambling occuring on Indian lands in violation of state law.

      The remainder of § 1166 focuses on how state criminal laws pertaining to

gaming apply in Indian country. Subsection (b) states:




                                          35
                Case: 14-12004         Date Filed: 09/03/2015         Page: 36 of 42



        Whoever in Indian country is guilty of any act or omission involving
        gambling . . . which . . . would be punishable if committed . . . within the
        jurisdiction of the State . . . under the laws governing the licensing,
        regulation, or prohibition of gambling . . . shall be guilty of a like offense
        and subject to a like punishment.

18 U.S.C. § 1166(b). 26 Under this subsection, if a person commits in Indian

country an act involving gaming that would be a crime under state law, his actions

constitute a federal crime. Furthermore, the punishment for this federal crime is

the same as the punishment would be for the same crime under state law. 27

Subsection (d) 28 then clarifies that the United States has “exclusive jurisdiction”

over these criminal prosecutions. Id. § 1166(d).

        Alabama reasons that because it may sue to enjoin illegal gambling as a

nuisance under state law, it has a similar right of action under § 1166(a).

Underlying Alabama’s argument is the assumption that § 1166(a) incorporated the

entirety of a state’s law pertaining to the licensing, regulation, or prohibition of

        26
             Subsection (b) is directly modeled on the Federal Assimilative Crimes Act, which
states that for federal enclaves, such as military bases, “[w]hoever . . . is guilty of any act or
omission which . . . would be punishable if committed or omitted within the jurisdiction of the
State . . . in which such place is situated . . . shall be guilty of a like offense and subject to a like
punishment.” 18 U.S.C. § 13(a). The Supreme Court has explained that the effect of § 13 is to
create in federal enclaves complete “conformity with the criminal laws of the respective States in
which the enclaves are situated.” United States v. Sharpnack, 355 U.S. 286, 293 (1958).
        27
           The Individual Defendants argue that under § 1166(b) the violation of any state gaming
laws (civil, criminal, or regulatory) constitutes a federal crime. We disagree. Subsection (b) by
its plain language makes conduct a federal crime only when an individual is “guilty” of an act
which “would be punishable” under state law. This language limits the scope of subsection (b)
to state criminal laws. See Crime, Black’s Law Dictionary (10th ed. 2014) (defining a “crime”
as “[a]n act that the law makes punishable”).
        28
         As noted above, subsection (c) specifies that § 1166 applies only to class III gaming
conducted in the absence of a tribal-state compact. 18 U.S.C. § 1166(c).
                                                   36
               Case: 14-12004        Date Filed: 09/03/2015        Page: 37 of 42



gambling into federal law, including all civil remedies and criminal punishments.

Alabama’s interpretation cannot be correct because it would render subsection (b),

which states specifically that state criminal punishments are incorporated into

federal law, superfluous. See TRW Inc., 534 U.S. at 31 (rejecting construction that

would render a provision of a statute superfluous). In other words, the fact that in

§ 1166(b) Congress expressly incorporated the punishments from state criminal

laws into federal law is evidence that Congress did not intend § 1166(a) to

incorporate into federal law the entirety of a state’s substantive laws and remedies

regarding gambling.

       Alabama also argues that because subsection (d) specifies only that the

United States has exclusive jurisdiction over criminal prosecutions, we should infer

that the United States and the states share jurisdiction to enforce state civil laws

regarding gaming. 29 Alabama’s argument again rests on the flawed assumption

that § 1166 incorporates into federal law all state law remedies. As discussed



       29
           In its briefing Alabama argues that the United States has an implied right of action to
sue to enforce state gaming laws. Appellant’s Br. at 36-37, 43 (citing United States v. Santee
Sioux Tribe of Neb., 135 F.3d 558, 562-65 (8th Cir. 1998); United States v. Seminole Tribe of
Fla., 45 F. Supp. 2d 1330, 1331 (M.D. Fla. 1999)). But, at the same time, Alabama also argues
that “states have exclusive authority to bring civil actions under Section 1166(a).” Id. at 41
(citing United States v. Santa Ynez Band of Chumash Mission Indians of Santa Ynez Reservation,
983 F. Supp. 1317, 1319 (C.D. Cal. 1997)). Alabama makes no attempt to reconcile its argument
that states have exclusive authority to bring civil actions with its argument that subsection (d)
implies that the federal government and states share the right to bring civil actions.
        To be clear, the issue of whether the United States has a civil right of action under § 1166
is not before us, and we express no opinion on it.
                                                37
                Case: 14-12004        Date Filed: 09/03/2015         Page: 38 of 42



above, although § 1166(b) explicitly provides that a person violating a state

criminal law pertaining to gambling on Indian land shall be punished under federal

law as she would be under state law, there is no provision explicitly creating a

federal remedy for violation of a state civil law. See 18 U.S.C. § 1166.30 Because

of this omission, which we must presume to have been intentional, we cannot

conclude from the fact that the United States has exclusive authority to bring

criminal prosecutions that the United States and the states both may enforce state

civil laws. See Animal Legal Def. Fund, 789 F.3d at 1217.

                               (ii)    IGRA

       The statutory scheme of IGRA as a whole provides additional evidence that

Congress did not intend in § 1166 to create an implied right of action for states. As

an initial matter, we must bear in mind Congress’s stated intent that under IGRA

the federal government would be the principal authority regulating Indian gaming.

See 25 U.S.C. § 2702(3) (expressing congressional intent for IGRA to establish

“independent Federal regulatory authority . . . [and] Federal standards” to govern

gaming on Indian lands).




       30
           Alabama argues that it is possible for Congress to create a right of action for an
individual to sue under a criminal statute, citing a string of statutes that create an express private
right of action for violation of federal criminal laws. But because these statutes expressly grant
rights of action, they are irrelevant to whether Congress clearly intended to create an implied
right of action under § 1166.
                                                  38
               Case: 14-12004        Date Filed: 09/03/2015       Page: 39 of 42



       In IGRA, Congress created express remedies for states when a tribe engages

in class III gaming in the absence of a tribal-state compact or conducts class III

gaming that violates the terms of a compact. First, Congress authorized the NIGC

to levy fines or close a gaming facility if a tribe engages in class III gaming

without a tribal-state compact. 31 See Seminole Tribe II, 181 F.3d at 1248 (citing 25

U.S.C. § 2713). Second, a state may sue in federal court when a tribe violates the

terms of a tribal-state compact by conducting class III gaming that is not permitted

by the compact. See 25 U.S.C. § 2710(d)(7)(A)(ii).

       Because IGRA expressly provides these remedies, we “should not expand

the coverage of the statute to subsume other remedies.” Seminole Tribe II, 181
F.3d at 1248 (internal quotation marks omitted).32 Put differently, the fact that

Congress provided these enforcement mechanisms shows that it “intended to

preclude” other enforcement mechanisms—like an implied right of action—to

prevent tribes from engaging in class III gaming without a compact. Sandoval, 532



       31
          The NIGC has, in fact, exercised this power, ordering tribes to cease and desist from
operating class III gaming without a tribal-state compact. See, e.g., Coyote Valley Band of Pomo
Indians, CO-04-01 (Nat’l Indian Gaming Comm’n June 10, 2004),
http://www.nigc.gov/Reading_Room/Enforcement_Actions/CO-04-01.aspx; Seminole Nation of
Okla., NOV-CO-00-06 (Nat’l Indian Gaming Comm’n May 30, 2000).
http://www.nigc.gov/LinkClick.aspx?link=NIGC+Uploads/readingroom/enforcementactions/sem
inolenationok/NOVCO0006.pdf. Copies of the Internet materials cited in this opinion are on file
in the Clerk’s Office. See 11th Cir. R. 36, I.O.P. 10.
       32
          Alabama claims that if states cannot sue, tribes will simply engage in class III gaming
without compacts. But, it is mere speculation that the prospect of federal enforcement will not
ensure tribes’ compliance with IGRA.
                                                39
              Case: 14-12004     Date Filed: 09/03/2015   Page: 40 of 42
U.S. at 290; see Seminole Tribe II, 181 F.3d at 1248-49 (describing availability of

these other remedies as a “clear signal” that Congress did not intend to create an

implied right of action for states to sue).

      Indeed, if we were to hold that states could sue to enjoin class III gaming

when a tribe engaged in class III gaming without a compact, we would undermine

IGRA’s careful balance of federal, state, and tribal interests. Seminole Tribe II,
181 F.3d at 1247. Section 2710(d)(7)(A)(ii) indicates that Congress intended for a

state to have a right of action to enjoin class III gaming only where the gaming is

unauthorized by a compact between the state and the tribe allowing some class III

gaming. Permitting a state to sue to enjoin class III gaming in the absence of a

compact “would be tantamount to deleting the second requirement that must be

met in order for the state to pursue this express right of action” under

§ 2710(d)(7)(A)(ii). Seminole Tribe II, 181 F.3d at 1249. We cannot “usurp the

legislative role by deleting it ourselves, particularly when doing so would

undermine one of the few remaining incentives for a state to negotiate a compact

with a tribe.” Id.

      Alabama argues that because Congress permitted a tribe to engage in class

III gaming only if its lands were “within a State which does not, as a matter of

criminal law and public policy, prohibit such gaming activity,” it must have

intended to provide the state with a remedy to enforce its laws prohibiting such

                                              40
             Case: 14-12004     Date Filed: 09/03/2015    Page: 41 of 42



gaming. 25 U.S.C. § 2701(5). But, again, the fact that Congress may have

intended for a state to be free from Indian gaming within its borders where such

gaming was completely prohibited under the state’s law does not mean that 18

U.S.C. § 1166 creates a remedy for the state to enforce this right. See Cannon, 441
U.S. at 688 (“[T]he fact that a federal statute has been violated and some person

harmed does not automatically give rise to a private cause of action in favor of that

person.”).

                    c.    Legislative History

      After considering the text of § 1166 and the structure of IGRA, we conclude

that Congress did not intend to create an implied right of action in § 1166. But

even if the statutory text and structure did not conclusively resolve whether there is

an implied right of action, the legislative history and context of the statute make

Congress’s intent clear. As we explained in Seminole Tribe II, the legislative

history “indicates that Congress, in developing a comprehensive approach to the

controversial subject of regulating tribal gaming, struck a careful balance among

federal, state, and tribal interests.” 181 F.3d at 1247 (citing S. Rep. No. 100-446 at

5-6). To strike this balance, Congress placed “limits on the application of state

laws and the extension of state jurisdiction to tribal lands.” Id. (citing S. Rep. No.

100-446 at 5-6). According to the Senate Report, “‘the compact process is a viable

mechanism for setting various matters between [states and tribes as] equal

                                          41
             Case: 14-12004     Date Filed: 09/03/2015    Page: 42 of 42



sovereigns.’” Id. at 1248 (quoting S. Rep. No. 100-446 at 13) (alteration in

original). The Senate Report recognized the need for “‘some incentive’” for states

to negotiate in good faith. Id. (quoting S. Rep. No. 100-446 at 13). Permitting

states to sue to enjoin class III gaming without a compact “would surely frustrate

[Congress’s] intent [as expressed in the legislative history].” Id.

      Thus, like the district court below, we fail to discern a private right of action

that would allow Alabama to bring a federal claim under IGRA to enjoin the

Tribes’ alleged class III gaming.

                                VI.     CONCLUSION

      We conclude that (1) PCI is entitled to sovereign immunity as to all of

Alabama’s claims; (2) the Individual Defendants are entitled to sovereign

immunity as to Alabama’s state law claim; and (3) Alabama failed to state a claim

under IGRA because 18 U.S.C. § 1166 gives states no right of action to sue.

Accordingly, we affirm the judgment of the district court.

      AFFIRMED.




                                          42